Filed 9/19/14 P. v. Quinones CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038943
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1072479)

         v.

MARTIN QUINONES,

         Defendant and Appellant.



         Defendant Martin Quinones was convicted by jury trial of one count of forcible
                                                                                            1
lewd conduct on a child under 14 (Pen. Code, § 288, subd. (b)(1)), five counts of lewd
conduct on a child aged 14 or 15 (§ 288, subd. (c)(1)), three counts of assault with intent
to commit sexual penetration (§§ 220, 289), and one count of simple assault (§ 240). The
                                                         2
trial court imposed a 20-year prison term. On appeal, defendant contends that (1) two of
the assault with intent to commit sexual penetration counts are not supported by
substantial evidence of the necessary intent, (2) the forcible lewd conduct count is not



1
         Subsequent statutory references are to the Penal Code unless otherwise specified.
2
       The court imposed a two-year term for one of the lewd conduct counts, a fully
consecutive six-year term for the forcible lewd conduct count, and fully consecutive four-
year terms for the three assault with intent to commit sexual penetration counts. A
concurrent six-month jail term was imposed for the assault count, and that sentence was
deemed served.
supported by substantial evidence of force or duress, (3) the simple assault conviction is
barred by the statute of limitations, (4) the court prejudicially erred in failing to instruct
the jury on the lesser included offense of simple assault as to the three assault with intent
to commit sexual penetration counts, and (5) the trial court prejudicially erred in
admitting expert testimony about child sexual abuse accommodation syndrome
(CSAAS). We reject his contentions and affirm the judgment.


                                       I. Background
       D. Doe was born in 1994. When Doe was three or four years old, defendant came
to live with Doe and her mother. In 2000, defendant and Doe’s mother had a daughter
together. Doe considered defendant to be her “stepdad.” When Doe was about nine or
10 years old, defendant began molesting her. On several occasions, when Doe was
between nine and 12 years old, defendant came into her room at night, pulled down her
pants, and fondled her buttocks. She also thought he might have tried to put his fingers
and his penis into her buttocks on these occasions. When Doe was 12 or 13 years old and
in her room watching television, defendant came into her bedroom, switched the
television to a pornographic channel, forced Doe to watch the television, and forced her
to touch his penis.
       When Doe was 13 years old, defendant came into Doe’s bedroom, covered her
mouth with his hand, pulled her down to the floor, and tried to remove her pants. When
Doe was 14 years old, defendant came into the living room and tried to remove Doe’s
pants. During the summer when Doe was 14 years old, defendant stuck his hand inside
                                   3
her shirt and squeezed her breast. In September 2009, when Doe was 15 years old,



3
       Doe also testified about a couple of other incidents. When Doe was 14 or 15 years
old, Doe and defendant were in the living room, and defendant pulled down his pants and
exposed his flaccid penis. Defendant also once texted Doe a picture of his penis.

                                               2
defendant came into the bathroom naked while Doe was taking a shower, grabbed Doe
from behind, and pulled Doe’s naked body towards his body. Doe pushed him away. He
left the bathroom, but then he returned and masturbated until he ejaculated into the
shower. In October 2009, when Doe was 15 years old, defendant put his hand on Doe’s
vagina.
       Doe was “scared” to tell her mother about the molestations. She was also “scared
of, like, people judging and, like, blaming things on me.” Doe was concerned that people
would think “[t]hat it was like my fault, sort of.” In March 2010, when Doe was 15 years
old, she told her aunt about the molestations. The next day, despite her reluctance, she
reported the molestations to law enforcement at her aunt’s suggestion. Doe made a
recorded telephone call to defendant that night. During that conversation, Doe accused
defendant of molesting her, and defendant repeatedly responded “I already stop doing
          4
that shit.” Doe asked defendant to “promise me that you’re not going to do that again,”
and defendant replied “Yes.” Defendant told Doe’s mother, who had overheard part of
defendant’s side of the conversation, that he had promised Doe that he would not “drink
again.”


                                      II. Discussion
                                A. Substantial Evidence
       Defendant challenges the sufficiency of the evidence to support two of the assault
with intent to commit sexual penetration counts and the forcible lewd conduct count.
       “The role of an appellate court in reviewing the sufficiency of the evidence is
limited. The court must ‘review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial evidence—that is, evidence


4
      Doe told the sexual assault response team nurse that the last molestation had been
in November 2009.

                                             3
which is reasonable, credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.’ [Citations.] [¶] The same
standard applies to the review of circumstantial evidence. [Citation.] The court must
consider the evidence and all logical inferences from that evidence . . . . But it is the jury,
not the appellate court, which must be convinced of the defendant’s guilt beyond a
reasonable doubt. [Citation.] Therefore, an appellate court may not substitute its
judgment for that of the jury. If the circumstances reasonably justify the jury’s findings,
the reviewing court may not reverse the judgment merely because it believes that the
circumstances might also support a contrary finding.” (People v. Ceja (1993) 4 Cal.4th
1134, 1138-1139.)
                                     1. Counts 7 and 9
       Counts 8, 10, and 12 charged defendant with lewd conduct on a child aged 14 or
15. Counts 7, 9, and 11 charged defendant with assault with intent to commit forcible
                    5
sexual penetration. Counts 7 and 8 were based on the shower incident. Counts 9 and 10
were based on the incident where defendant covered Doe’s mouth and tried to remove her
pants in her bedroom. Counts 11 and 12 were based on the incident where defendant put
his hand on Doe’s vagina. The jury was instructed that counts 7 and 8 were alternatives,
as were counts 9 and 10, and counts 11 and 12. Defendant does not challenge the
                                                                   6
sufficiency of the evidence to support counts 8, 10, 11, and 12.




5
        It is not clear why these counts were prosecuted as assaults with intent to commit
forcible sexual penetration (§ 289, subd. (a)(1)) rather than as assaults with intent to
commit sexual penetration on a person under 16 (§ 289, subd. (i)). Section 220 provides
the same punishment regardless of which of these two offenses is intended. (§ 220, subd.
(a)(1).)
6
       He also does not challenge the sufficiency of the evidence to support counts 5 and
6, which were lewd conduct counts based on the breast-touching incident and his attempt
to remove Doe’s pants in the living room.

                                              4
       Defendant claims that counts 7 and 9 cannot be upheld because the prosecution
failed to establish that he intended to accomplish a forcible sexual penetration during the
shower incident and the pants-removal incident in Doe’s bedroom.
                                                                    7
       We first consider defendant’s contention regarding count 7. Doe testified at trial
that she was taking a shower when defendant entered the bathroom naked. He was able
to surprise her in the shower because she was listening to music while she showered.
Defendant stepped into the shower and grabbed Doe from behind. He pulled her up
against him, and she pushed him away and told him to leave. Defendant left, but he
returned a couple of minutes later. He opened the shower curtain and massaged his erect
penis until he ejaculated as Doe tried to cover herself with the shower curtain.
       Defendant claims that this evidence did not show that he intended to sexually
penetrate Doe by force or duress because he did not attempt to overcome her resistance.
He maintains that the evidence reflects that he “either never intended penetration or chose
to forgo any intended penetration rather than overcome resistance.”
       “Evidence of a defendant’s state of mind is almost inevitably circumstantial, but
circumstantial evidence is as sufficient as direct evidence to support a conviction.”
(People v. Bloom (1989) 48 Cal.3d 1194, 1208.) Here, there was ample circumstantial
evidence that defendant’s intent was to forcibly penetrate Doe. First, this event must be
taken in context with the events that preceded it. By the time of the shower incident,
defendant had been molesting Doe for about four years. His molestations had repeatedly
focused on her buttocks with both his fingers and his penis making contact with her
buttocks. All of these molestations had been plainly nonconsensual and involved some
degree of force. Defendant forcibly removed Doe’s pants or tried to do so, covered her


7
       Doe testified at trial about the shower incident. She had also told sheriff’s
deputies about this incident when she first reported the molestations.



                                             5
mouth to prevent her from crying out, forced her hand toward his penis against her
resistance, and pulled her off her bed onto the floor. The events that took place before
the shower incident demonstrated that defendant was willing to use force to overcome
Doe’s will. The shower incident was of the same character. Defendant did not just get
into the shower and leave on his own. He grabbed Doe and forcibly pulled her buttocks
toward his naked and erect penis. The fact that Doe was able to fight off his forcible
advance did not establish the absence of the requisite intent but instead suggested only
that defendant recognized that he would not be able to easily overcome Doe’s resistance
and decided to abandon his original intent.
       We turn then to count 9. When Doe was 13 years old, defendant came into Doe’s
bedroom and covered her mouth with his hand. She tried to call out for her sister because
she could not breathe, but defendant proceeded to pull her down to the floor and try to
remove her pants. Defendant again claims that this evidence shows that he did not intend
to utilize force. Not so. The jury could easily find that defendant intended to use force
because he did use force by covering Doe’s mouth, pulling her to the floor, and trying to
remove her pants. Nor was there a lack of evidence that defendant intended to sexually
penetrate Doe. Merely fondling Doe would not have required defendant to cover her
mouth, remove her pants, or pull her to the floor. This conduct provided ample support
for an inference that defendant intended a sexual penetration. The mere fact that
defendant did not follow through on his intent after Doe began crying reflected nothing
more than that defendant had second thoughts and decided to abandon the assault rather
than risk that Doe’s crying would lead to disclosure of his molestation of her.
                         2. The Forcible Lewd Conduct Count
       The forcible lewd conduct conviction was based on defendant forcing Doe to
watch something on television that she identified as “pornographic” while he forced her
hand to touch his erect penis. He claims that this count was not supported by substantial
evidence of force or duress. The evidence demonstrates otherwise.

                                              6
       When Doe was 12 or 13 years old and in her room watching television, defendant
came in and changed the channel to “something like the Playboy channel.” Defendant
grabbed Doe’s head and forced her to look at the television. Doe did not want to look at
the television because it was “pornographic.” Defendant pulled down his pants to expose
his erect penis, and he pulled Doe’s hand toward his penis. Doe tried to pull her hand
away. At trial, Doe initially testified that her hand got within three inches of defendant’s
penis before she was able to pull her hand away. She had told a sheriff’s deputy that the
back of her hand had actually touched defendant’s penis. On recross-examination, Doe
testified that defendant had forced her to touch his penis. The prosecutor relied on both
duress and fear.
       Defendant argues that there was insufficient evidence of force because his conduct
in forcing Doe’s hand to touch his penis was not substantially different from or greater
than that necessary to accomplish the touching itself. “A defendant uses ‘force’ if the
prohibited act is facilitated by the defendant’s use of physical violence, compulsion or
constraint against the victim other than, or in addition to, the physical contact which is
inherent in the prohibited act.” (People v. Bolander (1994) 23 Cal.App.4th 155, 163
(Mihara, J. concurring).) “The evidentiary key to whether an act was forcible is not
whether the distinction between the ‘force’ used to accomplish the prohibited act and the
physical contact inherent in that act can be termed ‘substantial.’ Instead, an act is
forcible if force facilitated the act rather than being merely incidental to the act.” (Id. at
pp. 163-164.) “[A]cts of grabbing, holding and restraining that occur in conjunction with
the lewd acts themselves” are sufficient to support a finding that the lewd act was
committed by means of force. (People v. Alvarez (2009) 178 Cal.App.4th 999, 1005
(Alvarez).)
       Defendant did not merely cause his penis to come into contact with Doe’s hand.
He first established his physical dominance by physically forcing Doe to look at the
“pornographic” content on the television and then grabbing her hand and overcoming her

                                               7
resistance to force her to touch his penis. This level of force was “in addition to” that
inherent in the physical act of contact between Doe’s hand and defendant’s penis and
facilitated, rather than being mere incidental to, the lewd touching. Consequently, it was
sufficient to support a finding that the lewd act was committed by means of force.


                                 B. Statute of Limitations
       Defendant contends that the simple assault count must be reversed because it was
barred by the statute of limitations.
       Defendant was charged with two counts of aggravated sexual assault (sodomy) on
a child under 14 (§ 269). These two offenses were alleged to have occurred between
May 2003 and May 2006. The original complaint was filed in March 2010. Prior to the
instruction conference, defendant’s trial counsel told the court: “I think there’s going to
be a lot of lesser includeds, so that’s something I’ll look into that tonight, too.” At the
subsequent instruction conference, the court noted that it would be instructing on simple
assault as a lesser included offense of the aggravated sexual assault counts, and “it’s my
understanding that although there’s a lesser included for the 220 [assault with intent to
commit sexual penetration], you’re not requesting that instruction; is that correct?”
Defendant’s trial counsel responded: “That’s correct, Your Honor.”
       Defendant contends that the simple assault count is barred by the statute of
limitations. The Attorney General concedes that the statute of limitations for simple
assault had expired by the time the complaint was filed, but she maintains that defendant
forfeited this contention by failing to raise it below. She relies on People v. Stanfill
(1999) 76 Cal.App.4th 1137 (Stanfill). In Stanfill, the First District Court of Appeal
reasoned that permitting a defendant to request or acquiesce in the giving of instructions
on a time-barred lesser included offense would encourage gamesmanship. It held “that a
defendant forfeits the right to complain on appeal of conviction of a time-barred lesser
included offense where the charged offense was not time-barred and the defendant either

                                              8
requested or acquiesced in the giving of instructions on the lesser offense. In other
words, a defendant must raise the issue in the trial court in order to preserve it for
appeal.” (Stanfill, at p. 1150.) Defendant disagrees with Stanfill’s reasoning, but we
agree with that reasoning. A defendant should not be allowed to seek or acquiesce in
obtaining the benefit of the jury’s consideration of a lesser included offense and then be
permitted to attack the provision of that benefit on the ground that the offense was time
barred.
       This is not a situation like the one in People v. Beasley (2003) 105 Cal.App.4th
1078 (Beasley), where “nothing in the record indicate[d] [the defendant] requested or
acquiesced in the instruction on assault as a lesser included offense . . . .” (Beasley, at
pp. 1089-1090.) Here, defendant’s trial counsel explicitly stated in advance of the
instruction conference that he was going to examine the issue of lesser included
instructions. After the court stated at the instruction conference that it would be
instructing on simple assault as a lesser included offense of aggravated assault,
defendant’s trial counsel expressly confirmed that he was not seeking such instructions as
to certain other counts. The only conclusion that can be drawn from these facts is that
defendant’s trial counsel made a strategic choice to have the trial court instruct on simple
assault as a lesser included offense of the aggravated assault counts, which were the most
serious counts defendant was facing. As a result, defendant forfeited this claim.


                     C. Failure to Give Lesser Included Instruction
       Defendant contends that the trial court prejudicially erred in failing to instruct the
jury on the lesser included offense of simple assault as to the three assault with intent to
commit sexual penetration counts. The Attorney General contends that the trial court’s
instructional omission was invited error so defendant cannot challenge it on appeal.




                                              9
                                        1. Background
       Defendant was charged with two counts of aggravated sexual assault on a child
under 14, two counts of forcible lewd conduct on a child under 14, five counts of lewd
conduct on a child aged 14 or 15, and three counts of assault with intent to commit sexual
penetration. Defendant’s defense at trial was that Doe had made up all of her allegations,
and he had never molested her at all.
       On the afternoon that the court had anticipated going over jury instructions, the
court noted that it did not have enough time to do so that day. The court and counsel had
a brief discussion about some of the instructional issues that they anticipated.
Defendant’s trial counsel told the court: “I think there’s going to be a lot of lesser
includeds, so that’s something I’ll look into that tonight, too. I don’t know if [the
prosecutor] included those.” The court asked counsel to “sort of get together before that
[(the next day’s instruction conference)] because we got 12 counts and it needs to be
really really clear to the jury as they go through each of those counts. So if you can draft
one document on what count and what’s lesser included, lesser related so we can come to
some decision so I can define for them what that means.”
       The following morning, the court began the instruction conference by stating:
“We’ve had a full discussion on jury instructions and we’re going to be giving the
following . . . .” The court stated that it would be instructing on simple assault as a lesser
included offense of the aggravated sexual assault counts and the lewd conduct counts,
and battery as a lesser included offense of the lewd conduct counts. It then said to
defendant’s trial counsel, “it’s my understanding that although there’s a lesser included
for the 220 [assault with intent to commit sexual penetration], you’re not requesting that
instruction; is that correct?” Defendant’s trial counsel responded: “That’s correct, Your
Honor.”
       The jury was instructed on simple assault as a lesser included offense of the two
aggravated sexual assault on a child counts. The jury was also instructed that simple

                                              10
assault and simple battery were lesser included offenses of the five lewd conduct on a
child aged 14 or 15 counts. The jury was not instructed on simple assault as a lesser
included offense on the assault with intent to commit sexual penetration counts. The jury
hung on one of the aggravated sexual assault counts and found defendant guilty of the
lesser included offense of simple assault as to the other aggravated sexual assault count.
                                        2. Analysis
       The Attorney General contends that defendant may not obtain appellate review of
this contention because, after considering the matter, his trial counsel invited the error by
expressly informing the trial court that he did not want the lesser included instructions
that defendant now claims the court erred in omitting. Defendant claims that invited
error does not apply here because his trial counsel did not explicitly identify a tactical
basis for his express decision to not request these instructions.
       “ ‘[A] defendant may not invoke a trial court’s failure to instruct on a lesser
included offense as a basis on which to reverse a conviction when, for tactical reasons,
the defendant persuades a trial court not to instruct on a lesser included offense supported
by the evidence. [Citations.] In that situation, the doctrine of invited error bars the
defendant from challenging on appeal the trial court’s failure to give the instruction.’
[Citation.]” (People v. Horning (2004) 34 Cal.4th 871, 905.) However, “ ‘[t]he invited
error doctrine will not preclude appellate review if the record fails to show counsel had a
tactical reason for requesting or acquiescing in the instruction.’ [Citation.]” (People v.
Moore (2011) 51 Cal.4th 386, 410.)
       Exactly what the record must show to demonstrate invited error was identified by
the California Supreme Court in People v. Cooper (1991) 53 Cal.3d 771 (Cooper). “We
know counsel believed it was in his client’s interest not to have the second degree murder
instructions. We know counsel was aware the court would give the instructions if he did
not object. We know counsel was aware his actions would, and did, cause the court not
to give instructions it otherwise would have given. . . . ‘The issue centers on whether

                                             11
counsel deliberately caused the court to fail to fully instruct . . . .’ [Citation.] This record
shows that counsel did. [¶] We therefore hold that the record must show only that
counsel made a conscious, deliberate tactical choice between having the instruction and
not having it. If counsel was ignorant of the choice, or mistakenly believed the court was
not giving it to counsel, invited error will not be found. If, however, the record shows
this conscious choice, it need not additionally show counsel correctly understood all the
legal implications of the tactical choice. Error is invited if counsel made a conscious
tactical choice.” (Cooper, at p. 831.)
       In People v. Lara (1994) 30 Cal.App.4th 658 (Lara), the issue was whether the
trial court should have given lesser included offense instructions on simple assault in a
prosecution for assault on a peace officer. This court found invited error. “[T]he trial
court expressly acknowledged its general duty to instruct on lessers but was concerned
that giving them here would contradict the defense of excessive force. When the court
asked for defense counsel’s thoughts on the matter, she said she was ‘not requesting for
any lessers[.]’ The court then said, ‘That’s in accordance with what you said yesterday. I
said it this morning, but—okay.’ ” (Lara, at p. 673.) Applying Cooper, this court found
that defense counsel, knowing that the trial court was aware of its duty to give the
instructions, explicitly stated that she was not requesting them. “In this context, defense
counsel’s comment was the equivalent of saying she did not want lesser instructions,”
which constituted a conscious, tactical decision that qualified as invited error. (Lara, at
p. 673.)
       Under Cooper and Lara, we find that defendant’s trial counsel invited the error
that defendant challenges on appeal. The key question is “ ‘whether counsel deliberately
caused the court to fail to fully instruct . . . .’ ” (Cooper, supra, 53 Cal.3d at p. 831.)
Defendant’s trial counsel explicitly told the trial court that he would consider which
lesser included instructions he desired. The trial court expressly acknowledged its
obligation to give lesser included instructions as to the assault with intent to commit

                                               12
sexual penetration counts. Defendant’s trial counsel knew that the court would give such
instructions unless he chose otherwise. He then made an express decision to not request
them, knowing that this decision would cause the court not to give them. The record
expressly demonstrates each of the factors that the California Supreme Court identified in
Cooper as essential to invited error. Consequently, in this context, as in Lara, invited
error applies, and defendant may not obtain appellate review of this contention.


                                  D. CSAAS Evidence
       Defendant contends that CSAAS evidence is never admissible and, in any case,
the CSAAS evidence in this case “exceeded any permissible bounds” for such evidence.
                                     1. Background
       Defendant moved in limine to exclude CSAAS evidence on several grounds
including that it violated due process, was irrelevant, and was not a proper subject for
expert testimony. The prosecution countered that the evidence was admissible, relevant,
and proper. The court found the evidence to be relevant, proper, and admissible.
       Doe testified at trial that defendant had been the primary breadwinner in their
household. After she reported the molestations, the family lost its home, and life was
“hard” for them. Doe “[i]n some way” regretted reporting the molestations, and she
sometimes thought “things would be better” if she had not done so. Doe’s trial testimony
differed in significant respects from her preliminary examination testimony and her
statements to sheriff’s deputies. At trial, she downplayed the severity of the molestations
and largely recanted her earlier statements that defendant had actually penetrated her anus
and vagina.
       Lewis testified about the various “myths” that CSAAS is “designed to dispel.”
These myths included that the child would cry out to stop the molestations, report the
molestations immediately, and shun the molester. Lewis explained that CSAAS is “not
diagnosis, and it can’t tell whether a child has been abused or not . . . .” CSAAS focuses

                                             13
on five “categories”: secrecy; helplessness; entrapment and accommodation; delayed,
conflicted, unconvincing disclosure; and retraction. Lewis testified that it was common
for child sexual abuse victims to allow the abuse to continue for a long time, to delay
reporting the abuse, to report some instances of abuse at one time and other instances at a
different time, and to partially retract reports of abuse.
       The court instructed the jury with CALCRIM No. 226 on evaluating the testimony
of a witness. The jury was also instructed that Lewis’s testimony “is not evidence that
the defendant committed any of the crimes charged against him. [¶] You may consider
this evidence only in deciding whether or not [Doe’s] conduct was not inconsistent with
the conduct of someone who has been molested, and in evaluating the believability of her
testimony.”
                                         2. Analysis
       Defendant claims that expert testimony on CSAAS is wholly inadmissible because
it invades the province of the jury by expressing an opinion on a witness’s credibility.
Defendant cites cases from other states that credit this argument and bar CSAAS
evidence, but California courts have long rejected this argument and permitted the
admission of CSAAS evidence.
       “The governing rules are well settled. First, the decision of a trial court to admit
expert testimony ‘will not be disturbed on appeal unless a manifest abuse of discretion is
shown.’ [Citations.] Second, ‘the admissibility of expert opinion is a question of degree.
The jury need not be wholly ignorant of the subject matter of the opinion in order to
justify its admission; if that were the test, little expert opinion testimony would ever be
heard. . . . [E]ven if the jury has some knowledge of the matter, expert opinion may be
admitted whenever it would “assist” the jury. It will be excluded only when it would add
nothing at all to the jury’s common fund of information, i.e., when “the subject of inquiry
is one of such common knowledge that men of ordinary education could reach a



                                              14
conclusion as intelligently as the witness” ’ [citation].” (People v. McAlpin (1991) 53
Cal.3d 1289, 1299-1300 (McAlpin).)
       “ ‘[CSAAS] expert testimony is needed to disabuse jurors of commonly held
misconceptions about child sexual abuse, and to explain the emotional antecedents of
abused children’s seemingly self-impeaching behavior.’ ” (McAlpin, supra, 53 Cal.3d at
p. 1301.) There are, of course, limitations on the use of CSAAS evidence. “First, the
CSAAS evidence must be addressed to a specific ‘myth’ or ‘misconception’ suggested by
the evidence. [Citation.] Second, ‘if requested the jury must be admonished “that the
expert’s testimony is not intended and should not be used to determine whether the
victim’s molestation claim is true. . . . The evidence is admissible solely for the purpose
of showing that the victim’s reactions as demonstrated by the evidence are not
inconsistent with having been molested.” ’ ” (People v. Housley (1992) 6 Cal.App.4th
947, 955.)
       Defendant argues that Lewis’s testimony was irrelevant because jurors no longer
harbor any misconceptions about the behavior of child sexual abuse victims. Expert
testimony is admissible if it will add to the jury’s knowledge about a subject. Lewis
clearly had considerably more knowledge than jurors had about the behavior of alleged
child sexual abuse victims as a result of his many years of experience in this field. Thus,
his testimony on this subject would assist the jurors in understanding such conduct.
Lewis’s testimony about CSAAS addressed several subjects that were relevant to Doe’s
testimony. Doe did not immediately report the molestations. She allowed the
molestations to continue for years, gave inconsistent reports about the abuse, and partially
retracted her earlier statements at trial. Lewis’s testimony gave the jury important
background information about how child sexual abuse victims may react to the abuse so
that the jury could understand “ ‘the emotional antecedents of abused children’s
seemingly self-impeaching behavior.’ ” (McAlpin, supra, 53 Cal.3d at p. 1301.)



                                             15
       Defendant asserts that CSAAS evidence should be inadmissible because it
conflicts with CALCRIM No. 226. That instruction tells the jurors to use their common
sense and experience and to judge each witness by the same standards. In defendant’s
view, CSAAS evidence tells the jury to “distrust” their own experiences, rely on the
expert’s testimony instead, and “judge the alleged victim’s testimony by different
standards.” No conflict exists. Nothing in CALCRIM No. 226 precluded the jurors from
taking into account Lewis’s testimony as an adjunct to their own common sense and
experience. Nor did Lewis’s testimony suggest that Doe’s credibility should be evaluated
using different standards than those governing other witnesses. Lewis provided the jury
with information for it to consider in evaluating under CALCRIM No. 226 the
importance of Doe’s inconsistencies and other conduct with respect to her credibility.
Lewis never told the jurors to disregard an alleged child sexual abuse victim’s
inconsistencies or conduct.
       Defendant also contends that Lewis’s testimony “went beyond permissible
bounds.” The only authority he cites is People v. Bowker (1988) 203 Cal.App.3d 385
(Bowker). In Bowker, the issue was whether the CSAAS evidence had been improperly
used to show that the child had been abused rather than properly utilized to dispel
misconceptions. “It is one thing to say that child abuse victims often exhibit a certain
characteristic or that a particular behavior is not inconsistent with a child having been
molested. It is quite another to conclude that where a child meets certain criteria, we can
predict with a reasonable degree of certainty that he or she has been abused. The former
may be appropriate in some circumstances; the latter—given the current state of scientific
knowledge—clearly is not.” (Bowker, at p. 393.)
       The Bowker court concluded that CSAAS evidence is properly utilized when it is
limited to relevant misconceptions and does not delve into whether the molestation
actually occurred, and the jury is “instructed simply and directly that the expert’s
testimony is not intended and should not be used to determine whether the victim’s

                                             16
molestation claim is true.” (Bowker, supra, 203 Cal.App.3d at p. 394.) The use of the
CSAAS evidence in Bowker did not comply with these limitations. Portions of the
expert’s testimony in Bowker suggested that CSAAS evidence could be used to determine
whether a molestation occurred. (Bowker, at p. 395.) In addition, the limiting instruction
stated only that the expert “ ‘will not be testifying as to whether the children in this case
were molested or not.’ ” (Bowker, at p. 389.) The Bowker court concluded that the nature
of the testimony exceeded proper bounds, although the error was deemed harmless.
(Bowker, at p. 395.)
       The admission of Lewis’s testimony did not exceed the limitations set forth in
Bowker. Lewis’s testimony was largely limited to relevant misconceptions and did not
suggest that CSAAS evidence could be used to determine whether a molestation
occurred. In fact, he explicitly stated that CSAAS is “not diagnosis, and it can’t tell
whether a child has been abused or not . . . .” And the trial court’s limiting instruction
told the jury “simply and directly” (Bowker, supra, 203 Cal.App.3d at p. 394) that
CSAAS evidence “is not evidence that the defendant committed any of the crimes
charged against him” and could be considered “only in deciding whether or not [Doe’s]
conduct was not inconsistent with the conduct of someone who has been molested, and in
evaluating the believability of her testimony.” We conclude that the CSAAS evidence
was kept within proper bounds, and the jury’s consideration of this evidence was properly
limited. Hence, we find no error in the admission of Lewis’s testimony. Since there was
no error, defendant’s due process and jury trial rights were not violated.


                                      III. Disposition
       The judgment is affirmed.




                                              17
                                _______________________________
                                Mihara, J.


WE CONCUR:




_____________________________
Elia, Acting P. J.




_____________________________
Grover, J.




                                 18